Citation Nr: 1550983	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1967 to May 1967 with subsequent service in the Army Reserves and Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York.

In February 2012, the Board remanded the claim for further development.  In December 2013, the Board reopened the claim and remanded it for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim to attempt to verify any exposure the Veteran had to herbicides at Fort Gordon and Fort Drum.  The appellant now alleges that he exposed to herbicides while serving at Fort Leonard Wood.  The AOJ should attempt to verify any exposure the claimant had to herbicides at Fort Leonard Wood.  Moreover, the AOJ should ask the VA Agent Orange Mailbox - and if applicable Joint Services Records Research Center (JSRRC) - to consider a February 1984 statement from the Department of the Army, US Army Toxic and Hazardous Materials Agency in which it is reported that a herbicide 2, 4, 5-trichlorophenoxyacetic acid (2, 4, 5-T) was used during the 1960s and early 1970s on the range impact areas, to include the along the roads in the main impact area, at Fort Drum and make another assessment of whether herbicides were used as alleged at Fort Drum.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the M21-1MR manual provisions for verifying exposure to herbicides in locations other than Vietnam or along the Demilitarized Zone in Korea, follow all mandated provisions not yet accomplished to attempt to verify the Veteran's exposure to herbicides as alleged, while serving on ACDUTRA at Fort Leonard Wood, Missouri from March 5, 1967, to May 5, 1967, and while serving thereafter on inactive duty for training at Fort Drum, New York. 

To the extent necessary, contact the Veteran and request that he submit any additional detailed information pertaining to the approximate dates, locations, and the nature of any incidents resulting in his exposure to herbicides; including all such information regarding his exposure at Fort Leonard Wood, Missouri. 

After obtaining information from the Veteran, compile all of the information into a detailed description as to the approximate dates, location, and nature of the Veteran's alleged exposure, including (1) serving on ACDUTRA at Fort Leonard Wood, Missouri from March 5, 1967, to May 5, 1967, and (2) while serving thereafter on inactive duty for training at Fort Drum, New York, during the time period from May 6, 1967, to December 31, 1973. 

Then send the detailed description of the asserted exposures - along with a copy of the February 28, 1984, statement from the Department of the Army, US Army Toxic and Hazardous Materials Agency in which it is reported that a herbicide 2, 4, 5-trichlorophenoxyacetic acid (2, 4, 5-T) was used during the 1960s and early 1970s on the range impact areas, to include the along the roads in the main impact area, at Fort Drum - to the C&P Service via email at VAVBAWAS/CO/211/AGENTORANGE (Agent Orange Mailbox), and request a review of Department of Defense's inventory of herbicide operations in order to determine whether herbicides were used at Fort Leonard Wood, Missouri, from March 5, 1967, to May 5, 1967, and at Fort Drum, New York, during the time period from May 6, 1967, to December 31, 1973.

If the response from the Agent Orange Mailbox inquiry confirms that herbicides were used as alleged, then determine whether service connection is otherwise in order.  If confirmation is not obtained, then send an inquiry to the JSRRC - with a copy of the February 28, 1984, statement from the Department of the Army, US Army Toxic and Hazardous Materials Agency in which it is reported that a herbicide 2, 4, 5-trichlorophenoxyacetic acid (2, 4, 5-T) was used during the 1960s and early 1970s on the range impact areas, to include the along the roads in the main impact area, at Fort Drum - for verification of herbicide exposure at Fort Leonard Wood and Fort Drum, as alleged. 

2.  Undertake any additional development and readjudicate the Veteran's claim for service connection for type II diabetes mellitus, including as due to exposure to herbicides.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




